—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered June *23130, 1994, convicting defendant, after a jury trial, of burglary in the third degree, criminal mischief in the third degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent prison terms of 3 to 6 years, 1 year and 1 year, respectively, unanimously affirmed.
Defendant was not deprived of effective assistance of counsel by the fact that his trial counsel, the Legal Aid Society, had also represented the chief prosecution witness in an unrelated case upon which the witness was on probation, irrespective of whether the allegedly conflicting representation were to be viewed as concurrent or successive (People v Dakin, 199 AD2d 407, lv denied 82 NY2d 923; see also, People v Wilkins, 28 NY2d 53). The record does not support defendant’s contention that his representation at trial was affected by the purported conflict. Trial counsel’s cross-examination and summation with respect to the credibility of the witness in question demonstrated sound trial tactics. Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Colabella, JJ.